DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dolasia, Meera, The 3-D Zebra Crossings That Are Making India's Roads Safer For Pedestrians, June 2, 2016, https://www.dogonews.com/2016/6/2/the-3-d-zebra-crossings-that-are-making-indias-roads-safer-for-pedestrians in view of Kim et al. (Kim), US Patent Application Publication 2015/0143727.
Regarding claim 1 and 4, Dolasia teaches a 3D stereo-effect sign (3D Zebra crossing sign) comprising: designing a figure or a character having specific information (Zebra crossing sign); giving a volume to the figure or the character by providing one or more vanishing points (Dolasia teaches providing an sign with an optical illusion having the appears of be vertically elevated; since the vertically elevated sign is seen as three-dimensionally it is inherent the vanishing points are provided); setting a projection height of the figure or the character having the volume which is projected to the eyes of a viewer which is located at a reference distance; setting a printed length of the figure or the character having the volume to correspond to the projection height (inherent); setting a printed width of the figure or the character having the volume (inherent); and adjusting the length and the width of the figure or the character having the volume proportionally to correspond to the printed length and the printed width. Dolasia does not teach the volume includes a color perspective in which chroma is lowered as the color perspective is close to the one or more vanishing points or the method. However, the color perspective in which chroma is lowered as the color perspective is close to the one or more vanishing points is considered to be printed matter. The color perspective is directly related to the image the artist wishes to present. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the 3D Zebra crossing sign taught by Dolasia utilizing any suitable paint colors to create an image with any desired color perspective as a matter of design choice to convey any desired message to the viewer. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Since the printed matter (image displayed) does not have an unobvious functional relationship with the substrate (road surface), the printed matter does not distinguish over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
Kim teaches a road marking using optical illusion comprising: designing a figure or a character having specific information (¶0008); giving a volume to the figure or the character by providing one or more vanishing points (Kim teaches providing an sign with an optical illusion having the appears of be vertically elevated (¶0007) or seen three dimensionally (¶0023); since the vertically elevated sign is seen three-dimensionally it is inherent the vanishing points are provided); setting a projection height of the figure or the character having the volume which is projected to the eyes of a viewer which is located at a reference distance (¶00022-0025); setting a printed length of the figure or the character having the volume to correspond to the projection height (¶00022-0025); setting a printed width of the figure or the character having the volume (¶00037 and 0038); and adjusting the length and the width of the figure or the character having the volume proportionally to correspond to the printed length and the printed width (¶00037 and 0038). Since Dolasia teaches the claimed 3D sign and since there are a finite number of ways to create the 3D sign taught by Dolasia, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp to create the 3D sign of Dolasia. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the 3D Zebra crossing sign taught by Dolasia using the method taught by Kim as a known method of creating 3D sign having illusion of height.
	Regarding claim 2, Dolasia teaches a 3D stereoeffect sign (3D Zebra crossing sign) provided on an oblique line of the sight of the viewer and vanishing points provided at both sides with respect to the oblique line, respectively. The image of the 3D Zebra crossing inherently comprising at least two vanishing points.
	
    PNG
    media_image1.png
    327
    653
    media_image1.png
    Greyscale

Regarding claim 4, Dolasia teaches printed road surface sign.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolasia, Meera, The 3-D Zebra Crossings That Are Making India's Roads Safer For Pedestrians, June 2, 2016, https://www.dogonews.com/2016/6/2/the-3-d-zebra-crossings-that-are-making-indias-roads-safer-for-pedestrians in view of Kim et al. (Kim), US Patent Application Publication 2015/0143727as applied to claim 4 above and in further view of  Kim (Kim ‘601), KR-101610601-B1.
Neither Dolasia nor Kim ‘727  teach an anti-slip package assembly.
Kim ‘601 teaches a 3D road marking comprising painting an image onto a road such that the painted image creates a three-dimensional optical illusion, wherein the painted image comprises an anti-slip agent (¶0027, 0042 and 0052).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the 3D sign taught by Dolasia with anti-slip agent as taught by Kim ‘601 to prevent vehicles and pedestrians for slipping on the road surface.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolasia, Meera, The 3-D Zebra Crossings That Are Making India's Roads Safer For Pedestrians, June 2, 2016, https://www.dogonews.com/2016/6/2/the-3-d-zebra-crossings-that-are-making-indias-roads-safer-for-pedestrians in view of Kim et al. (Kim), US Patent Application Publication 2015/0143727as applied to claim 4 above and in further view of in view of in view of Thomsen, EP 1944414 A1.
Kim ‘727 does not teach a sticker having a 3D stero-effect sign.
Thomsen teaches a road print comprising a print carrier placed upon or integrated into the surface of a road, wherein the image on the road print (sticker) create a 3D stereoeffect or optical illusion. (¶0009, 0012 and 0038).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to create a 3D road sign/marking taught by Dolasia where in the road marking can be a road carrier (sticker) placed on the surface of the road as taught by Thomsen to provide a means to selectively and removably apply the 3D producing image on a road surface.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631